        Case 9:19-cr-00060-DLC Document 23 Filed 06/02/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                          CR 19–60–M–DLC

                     Plaintiff,

vs.                                                      ORDER

 CHANTEL DAWN COOPER,

                      Defendant.

      IT IS ORDERED that the disposition of the revocation proceeding in the

above-captioned case is continued until 10:30 a.m. on September 1, 2021 at the

Russell Smith Federal Courthouse in Missoula, Montana. If Defendant Chantel

Dawn Cooper commits no further violations before the continued hearing date, the

Court will entertain a motion to dismiss the Amended Petition. (Doc. 15.)

      IT IS FURTHER ORDERED that Cooper remains subject to all existing

conditions of supervision. (Doc. 6.)

      DATED this 2nd day of June, 2021.
